Mr. Justice Barnes delivered the opinion of the court.' Appellant was indebted to appellee for building material. He claimed that the amount sued for was excessive; that some of the material was defective and some broken; that it was to be delivered at his place of business; that he was entitled to credit for thirty-one dollars paid for freight charges and teaming in making deliveries, and that he had demanded but had not received itemized statements of the account. The court’s finding and judgment were for $466.55. The record sufficiently shows that statements of the account were not only mailed to appellant and that he afterwards promised payment, but that he was told the amount of the balance and promised to pay it. The evidence, however,. supports his claim for the credit of thirty-one dollars. There was no proof of the amount of loss, if any, from broken or defective material. The finding of the court was justified except so far as it failed to give appellant credit for thirty-one dollars. As such credit should have been given, and as no errors were committed that would justify us in remanding the case for a new trial, the judgment will be reversed and judgment entered here for $435.55, each party to pay his own costs Reversed and judgment here.